Exhibit 10.4

English Translation

Loan Agreement

Contract No.:

☐ Outside of credit line

☐ Within credit line                name of the credit line contract:

Credit Agreement No.:

 

Party A (Lender):  

 

Domicile (Address):  

 

Legal representative (person in charge):  

 

Tel:  

 

 

Party B (Borrower):  

 

Domicile (Address):  

 

Legal representative:  

 

Tel:  

 

Party B applies to Party A for loan. In accordance with the Contract Law and
relevant laws and regulations, both Parties hereby enter into this Contract upon
consensus through consultation.

 

1. Loan

 

  1.1 Loan Amount: (currency)                  (in figures)                 (in
words)                 .

 

  1.2 The purpose of loan is option             below:

 

  (1) daily operation and turnover; or

 

  (2) borrowing new loan to repay the old (on-lending)/restructuring,
specifically: repay the credit facility under             /            
(contract No. and name).

 

  1.3 The term of loan is specified in option              below:

 

  (1) From                 to                 ; or

 

  (2)     ☐ days ☐ months ☐ years.

The actual loan amount and starting and ending dates shall be subject to the
note of loan.

Where any agreed event of default occurs and Party A demands Party B to repay
the loan immediately and early, the loan becomes due at the occurrence of such
event.



--------------------------------------------------------------------------------

Where the loan is paid in installments, the maturity date of each installment of
loan shall not be later than the maturity date of the first installment.

 

  1.4 Interest Rate

 

  1.4.1 The interest rate of the loan hereunder shall be determined according to
the following standards, and the interest rate of the first installment of loan
shall be subject to the note of loan (mark “✓” in the check box to select the
right option):

☐ The benchmark interest rate for loan of the same grade published by the
People’s Bank of China on the date of issuing the loan     %.

☐ The benchmark interest rate for loan of the same grade published by the
People’s Bank of China on the date of issuing the loan ☐+ / ☐-                 
(floating points).

☐ The benchmark interest rate for loan of the same grade published by the
People’s Bank of China on the date of issuing the loan.

☐ The ☐ LIBOR ☐HIBOR on the date of issuing the loan ☐+ / ☐-                 
(base points) (applicable only to fore exchange loan).

☐ The benchmark interest rate for loan of the same grade of LPR on the date of
issuing the loan ☐ plus/☐minus     %.

☐ The benchmark interest rate for loan of the same grade of LPR on the date of
issuing the loan ☐+ / ☐-                  (floating points).

☐ The benchmark interest rate for loan of the same grade of LPR on the date of
issuing the loan.

The interest will be calculated based on the actual number of days of the loan.
The daily rate of GBP and HKD is annual rate/365, and the daily rate of other
currency is annual rate/360.

 

  1.4.2 The interest rate of the loan hereunder shall be adjust in the way of
(mark “✓” in the check box of the right option):

☐ Float on a              basis. The date of adjusting the interest rate is
option             :

① (every month/ every 3 months/ every 6 months/ every year), on the date
corresponding to the date of issuing the loan, or the last day of the
corresponding month, if there is no corresponding date.

② on January 1 of each year.

☐ This contract implements a fixed interest rate during the term of loan.

Where the interest rate of loan is floating, the interest of the loan will be
charged at the adjusted rate from the date of adjustment of rate. However, if
the loan is repaid in installments (including equal repayment on schedule and
diminishing repayment on schedule), the original interest rate will be applied
on the date of adjustment of rate, and the adjusted rate will be applied from
the next installment.



--------------------------------------------------------------------------------

  1.4.3 Where the benchmark rate is adjusted for several times, Party A will
adjust the rate according to the updated benchmark rate on the date of
adjustment. If the People’s Bank of China adjusts the floating range of the
benchmark rate, and render the above agreed loan rate lower than the floor rate
of the People’s Bank of China, the loan rate hereunder shall be adjusted as such
floor rate. If the People’s Bank of China no longer publishes the benchmark
rate, the loan rate hereunder shall be adjusted as the recognized inter-bank or
customary loan rate of same period and same grade, except as otherwise
stipulated by both parties.

 

  1.4.4 Where the State changes the way of determining, adjusting or calculating
the interest rate, such changes shall apply.

 

  1.4.5 Party A will not notify Party B of the above rate adjustment separately.

 

  1.5 The 20th day of each month is the expiry date of interest. Party B will
pay interest on a/an ☐monthly ☐ quarterly ☐ annual ☐ other basis. The mature
date of the loan is the last expiry date of interest, and the interest shall be
settled and paid together with the principal.

 

  (1) In case of paying interest on a monthly basis, the expiry date of interest
is the 20th day of each month.

 

  (2) In case of paying interest on a quarterly basis, the first expiry date of
interest is the first 20th day after the date of issuing the loan, and the
subsequent interest will be settled every three months after the first expiry
date of interest.

 

  (3) In case of paying interest on an annual basis, the first expiry date of
interest is the first 20th day after the date of issuing the loan, and the
subsequent interest will be settled every twelve months after the first expiry
date of interest.

 

  (4) In case of paying interest on other basis,                 .

 

2. Issuance of Loan

 

  2.1 Party A has the right to examine the following matter before issuing the
loan and will decide whether to issue the loan according to the examination
result:

 

  (1) Whether Party B has properly gone through all statutory procedures (if
any) for government permissions, approvals, registrations, and delivery in
relation to the loan under this Contract;

 

  (2) Whether relevant security contract (if any) has come into force;

 

  (3) Whether Party B has paid up all expenses (if any) in relation to this
Contract;



--------------------------------------------------------------------------------

  (4) Whether Party B has satisfied all conditions for loan as agreed in this
Contract;

 

  (5) Whether there has been any adverse change to the operating and financial
conditions of Party B and its security provider (if any);

 

  (6) Whether there has been any change in the willingness of Party B to repay
and the willingness of its security provider to secure the debts (if any);

 

  (7) Whether Party B breaches this Contract in any form.

 

  2.2 When paying the loan, if Party A finds that Party B’s credit condition
worsens, or the profitability of Party B’s principal business is weak, or any
abnormality occurs to the use of the loan fund, Party A has the right to change
the payment method of the loan or to stop issuing and paying the loan fund.

 

  2.3 Prior to the issuance of the loan, where Party A is unable to issue the
loan hereunder owing to any change to the national macro-control policies,
requirements that the regulatory department imposes on Party A for control of
credit scale or credit direction, or other reasons not attributable to Party A,
Party A has the right to stop the issuance of loan or to rescind this Contract,
and Party B shall not have any objection thereto.

 

  2.4 Payment Method

Party A and Party B agree that the loan fund will be paid in any of the
following methods:

☐ Full entrusted payment: which means that Party A will pay the loan fund to the
counter-party of Party B meeting the agreed purpose through Party B’s account,
at the drawdown request and payment entrustment of Party B.

☐ Partial entrusted payment: which means when the recipient of payment is
definite and the single payment amount is RMB                  or more, Party A
will pay the loan fund to the counter-party of Party B meeting the agreed
purpose through Party B’s account, at the drawdown request and payment
entrustment of Party B. The remaining loan fund will be paid by Party B at its
sole discretion, which means that Party A will pay the loan fund to Party B’s
account at the drawdown request of Party B, and then Party B will pay the fund
to its counter-party meeting the agreed purpose at its sole discretion.

☐ Full self-payment: which means Party A will pay the loan fund to Party B’s
account at the drawdown request of Party B, and then Party B will pay the fund
to its counter-party meeting the agreed purpose at its sole discretion.

 

  2.5 Management of Payment

Party A and Party B agree that the payment of loan fund will be managed as
follows:

In case of entrusted payment, Party B may request Party A to pay the loan fund
only when the following conditions are met:

 

  (1) Party B submits the payment application and corresponding business
contract and other evidence according to the requirements of Party A, and the
transaction subject and payment amount and other information in the payment
application are consistent with the evidence;



--------------------------------------------------------------------------------

  (2) The payment application conforms to the purpose of loan specified herein;

 

  (3) Party B authorizes Party A to pay the loan fund to any specific
transaction subject;

Party A has the right to examine whether the payment subject and amount etc. in
the payment application conform to the business contract and other evidence, and
to refuse any payment application inconsistent with the loan purpose hereof.

In case of self-payment, after the loan is issued, Party B shall summarize and
report in writing the payment of loan fund to Party A on a monthly basis, and,
at the request of Party A, provide the information of transaction subject and
payment amount and corresponding business contract and other evidence. Party A
is entitled to verify whether the payment of loan fund is consistent with the
specified purpose through analysis of account, inspection of certificates and
vouchers and field investigation and other means. Party B shall cooperate.

 

  2.6 Change of Payment Method and Conditions Triggering the Change

Where any of the following circumstances occurs, Party A is entitled to adjust
the standard of amount of the entrusted payment, or change the payment method
into full entrusted payment:

 

  (1) In case of self-payment, Party B fails to summarize and report in writing
the payment of loan fund to Party A on a regular basis, or refuse to cooperate
with Party A’s verification of whether the payment of loan fund is consistent
with the specified purpose through analysis of account, inspection of
certificates and vouchers and field investigation and other means;

 

  (2) Party B breaches any provisions hereof and avoid Party A’s entrusted
payment by breaking the whole into parts;

 

  (3) Party B’s credit condition worsens or the profitability of its principal
business is weak;

 

  (4) Any abnormality occurs to the use of the loan fund; or

 

  (5) The supervisory department adjusts the standards of entrusted payment.

 

  2.7 Management of Account

Upon consultation between the parties, Party B agrees to open the following
account with Party A and accepts the supervision of Party A:

 

  a. Party B agrees to open a loan issuance account with Party A according to
Party A’s requirements, with the account name being             , and account
No. being             . The payment and withdrawal of loan fund shall be carried
out through such account. Party A has the right to monitor the account in a
dynamic way, and to freeze, stop payment or take other measures when it finds
any abnormal situation.



--------------------------------------------------------------------------------

  b. Party B agrees to open a fund return account with Party A according to
Party A’s requirements (mark “✓” in the check box before the option you select)

☐ The fund return account is same as the loan issuance account in Option a.

☐ The name of the fund return account is                  , and the account No.
is                  .

The return of fund in the account shall comply with the following
provisions:                .

When Party B is unable to repay the loan owed to Party A in a timely manner,
Party A is entitled to deduct fund from the fund return account opened with
Party A and other accounts opened by Party B with any branches or outlets of
Party A to repay the principal and interest of the loan.

 

  c. Party B agrees that Party A is entitled to prepayment of the loan based on
the fund return of Party B.

 

3. Repayment

 

  3.1 Party B will repay the principal of loan in the way of Option             
below:

 

  (1) Repayment of principal in installment:

☐ On a ☐monthly ☐quarterly ☐annual basis, with each installment of repayment of
principal being                 .

☐ Repay on the date and in the amount set forth in Exhibit 1 hereto.

☐ Other                 .

 

  (2) Repay in one lump sum when it becomes due.

 

  3.2 Where Party B repays the principal on a monthly basis, the repayment date
is the expiry date of interest of each month as from the loan issuance date.
Where Party B repays the principal on a quarterly basis, the repayment date is
the expiry date of interest of every three month after the loan issuance date.
Where Party B repays the principal on an annual basis, the repayment date is the
expiry date of interest of every twelve month after the loan issuance date.

 

  3.3 Where Party B opens an account with Party A, it shall deposit the
repayment amount in the account before the specified repayment date.

 

  3.4 Party B shall repay the principal and interest of loan hereunder timely
and fully. If any installment of repayment is not made timely or fully, Party A
has the right to demand Party B to repay the entire loan, and to charge penalty
on the outstanding loan from the overdue date.

 

  3.5 Party B hereby irrevocably authorizes Party A to deduct the due principal,
interest and expense of the loan from any account opened by Party B with any
operating outlets of Ping An Bank.



--------------------------------------------------------------------------------

  3.6 Where Party B needs to prepay the loan, it shall give thirty days’ written
notice to Party A to apply for prepayment and obtain written consent of Party A.
The written application of prepayment shall become irrevocable when Party A
consents in writing.

☐ Where Party B prepays the loan, it shall pay Party A compensation which shall
be paid to Party A together with the principal and interest prepaid by Party B.
The compensation will be calculated by the prepaid amount × the number of days
from the prepayment date to the maturity date × the interest rate specified
herein. Where the actual number of days from the prepayment date to the maturity
date is less than thirty days, the actual number shall apply, and the
compensation will be reduced by half. Where the number of days exceeds thirty
days, the compensation will be paid for third days.

 

4. Representation and Warranties of Party B

 

  4.1 Party B is a company duly incorporated, validly existing and in good
standing in its jurisdiction, and has full corporate power and government permit
and approval to conduct the business it carries out currently.

 

  4.2 Party B has obtained all authority and approval required for entering into
this contract. The execution hereof is true expression of intent of Party B, and
will not result in violation of any agreement or covenant with any third party.
Party B does not violate any laws, regulations or rules with respect to
environment protection, energy saving and emission reduction and reduction of
pollution when entering into this contract, and undertakes to strictly comply
with such laws, regulations and rules after entering into this contract.

 

  4.3 Except for those already notified to Party A in writing before execution
hereof, Party B is not involved in any other litigation, arbitration, execution,
appeal, review or other procedures as well as other events or circumstances
which could have material adverse effect on the performance of this contract.

 

  4.4 Party B shall provide the financial statements, the information of all
bank account numbers and the balance of deposits and loans, as well as other
relevant information required by Party A within the time limited specified by
Party A. Party B shall warrant that the documents and information provided by it
are true, complete and objective and free of any false record, misrepresentation
or material omission, and the financial statements are prepared strictly
according to the Chinese accounting standards.

 

5. Rights and Obligations of Party B

 

  5.1 Party B has the right to request Party A to issue loan to it according to
the conditions hereof. However, if Party A is unable to issue the loan hereunder
owing to any change to the national macro-control policies, requirements that
the regulatory department imposes on Party A for control of credit scale or
credit direction, or other reasons not attributable to Party A, Party A has the
right to stop the issuance of loan or to rescind this Contract.



--------------------------------------------------------------------------------

  5.2 Party B shall use the loan for the purpose specified herein and repay the
principal and interest of the loan timely and fully.

 

  5.3 Party B shall open an account with Party A and give priority to Party in
deposit and settlement.

 

  5.4 When Party B is a group client, Party B shall send a written report to
Party A within ten (10) days from the date of any related-party transaction in
the amount more than 10% of its net assets. The contents of such report shall
include the related-party relationship, items and nature of the transaction,
amount of the transaction or appropriate proportions, and pricing policies of
the parties thereto (including transactions where no amount or only nominal
amounts are charged).

Group clients refer to corporate bodies or legal-person public institutions with
the following characteristics:

 

  (1) Such corporate bodies or legal-person public institutions directly or
indirectly control other corporate bodies or legal-person public institutions or
are directly or indirectly controlled by corporate bodies or legal-person public
institutions in terms of stock equity or operation;

 

  (2) Such corporate bodies or legal-person public institutions are under the
common control by a third-party corporate body or legal-person public
institution;

 

  (3) Such corporate bodies or legal-person public institutions are directly or
indirectly under the common control of individual investors, key officers, or
their closely-related family members (including direct relatives within three
generations and collateral relatives within two generations);

 

  (4) Where there are other related-party relationships and assets and profits
may not be transferred at fair price, such corporate bodies or legal-person
public institutions shall be subject to credit facility management as group
clients.

 

  5.5 Party B shall give thirty days’ written notice to Party A in any of the
following circumstances. If Party A deems that such circumstance may have
material effect on performance of this contract, Party B may carry out the
following only after obtaining written consent of Party A:

 

  (1) Any material change to the operating regime, shareholding structure,
organizational form of property, and principal business, including but not
limited to contracting or leasing operation, association, shareholding reform,
M&A, acquisition, joint venture, division, establishment of subsidiaries,
trusteeship (receivership), sale of enterprise, transfer of property or
reduction of capital etc.;

 

  (2) Sale, gift, lending, transfer, mortgage, pledge or otherwise disposal of
any assets accounting for 10% of the net assets;



--------------------------------------------------------------------------------

  (3) Any distribution of dividends exceeding 30% of the after-tax net profits
for the current year, or exceeding 20% of all undistributed profits;

 

  (4) Any new investment made after effectiveness of this contract exceeding 20%
of the net assets;

 

  (5) Modification of any debt provisions with other banks, or early
satisfaction of other long-term debts;

 

  (6) Repayment of any shareholder’s debts of Party B; or

 

  (7) Application to other banks for credit facility, or provision of security
to any third party, or reduction of any debts owed by any third party, the
amount of which exceeds 20% of the net assets.

 

  5.6 Party B shall notify Party A in writing within seven working days from the
date on which any of the following events occurs or may occur and Party A has
the right to decide whether to request Party A for additional security or to
directly recover all loans according to the specific situation:

 

  (1) Worsening of operational or financial situation of Party B or its security
provider, major financial losses, loss of assets (including but not limited to
loss of assets due to providing security for a third party), or other financial
crises;

 

  (2) Administrative penalties or criminal punishment on Party B for unlawful
business operation or Party B’s involvement in major legal dispute;

 

  (3) Involvement of the legal representatives or key officers of Party B, Party
B’s shareholders or actual controllers, or its security provider in important
cases, property preservation and other compulsory measures on their major
assets, administrative penalties or criminal punishment on Party B, or other
events resulting in their failure to perform obligations;

 

  (4) Party B or its security provider provides security to a third party, which
has material adverse impact on the financial condition of Party B or its
security provider or their ability to perform the obligations under this
Contract;

 

  (5) Division, combination, merger, acquisition and restructuring, disposal of
substantial asset, capital reduction, shutdown, stop of business for
rectification, liquidation, reorganization, cancellation, dissolution,
bankruptcy, or cancellation of the business license of Party B or its security
provider;

 

  (6) Significant reduction in the value of the collaterals, destruction or loss
of the collaterals, disputes arising in relation to the ownership of the
collaterals, or sealing-up, attachment, freezing, deduction, lien, or auction of
the collaterals;

 

  (7) Other events or defaults that have major impact on business operation of
Party B or the security provider or on security of loans of Party A.



--------------------------------------------------------------------------------

  5.7 Where Party B changes its domicile, correspondence address, telephone
number, business scope, legal representative or other matters, it shall give
Party A written notice within seven working days after such change. If Party B
fails to perform the above obligation of notice, and Party A sends relevant
notice or document (including but not limited to both parties’ notices or
documents during performance of this contract, the arbitration or litigation
materials or instruments during arbitration or litigation process, and relevant
materials and instruments during execution of cases) to the original domicile or
correspondence address, such notice or document shall be deemed duly served.

 

  5.8 Party B shall keep reasonable financial ratios during the term of loan.

☐ Financial indexes during the term of loan shall meet the following standards:
                .

 

6. Rights and Obligations of Party A

 

  6.1 Party A is entitled to recover the principal and interest of the debt
(including compound interest, overdue interest and penalty interest for any
authorized use), receive expenses payable by Party B, and directly deduct the
above principal, interest and expense from Party B’s account.

 

  6.2 For any loan of a term more than one year, Party A has the right to assess
the operational and financial conditions of Party B and the security provider
(if any) and the progress of specific projects according to the loan conditions
as agreed in the contract at the time of issuing the loan from the second year
after the loan is issued, and Party A will adjust the loan amount, term, and
interest rate based on the assessment results.

Where there is any mortgage or pledge collateral, Party A has the right to
re-evaluation of such collateral every year by appraisal agencies approved by
Party A. If the value of the collateral deteriorates obviously and is
insufficient to be used for debt security under the principal contract, Party A
has the right to require Party B to repay a part of the loan or to provide other
security acceptable to Party A.

 

  6.3 Party A has the right to require Party B to provide data in relation to
the loan, and access the domicile of Party B to investigate, review, or check
the use of credit and the assets, financial condition and operation of Party B.
Party B shall cooperate. Party A also has the right to supervise Party B’s use
of loans for such purposes as agreed in this Contract.

 

  6.4 Party A shall keep confidential all information provided by Party B,
except for those provided otherwise by laws and regulations or regulators, those
otherwise agreed by both Parties, and those that do not constitute confidential
information.



--------------------------------------------------------------------------------

7. Breach of Contract

 

  7.1 Any of the following will constitute a breach of this Contract hereunder:

 

  (1) Party B fails to repay the loan fund or avoid the entrusted payment set
forth in Article 2.5 hereof by breaking whole into parts;

 

  (2) Arrears in payment of interest, overdue payment, advance money, or use of
the funds for purposes other than those agreed by both Parties occurs to the
credit under this Contract;

 

  (3) Party B violates any of its representations, warranties, or covenants;

 

  (4) Party B breaches any of its due obligations under this Contract;

 

  (5) Party B conceals important information;

 

  (6) Party B or its security provider avoids its debt by means of related-party
transaction or other means;

 

  (7) Party B or its security provider is omitted in management and exercise of
its matured claims or transfers its assets or avoid its debts by disposal of its
main property for free, at an unreasonably low price, or in other improper
means;

 

  (8) Party B utilizes false contracts and arrangements with any third party,
including but not limited to debt factoring or pledge with notes receivable
without true trade background, to fraudulently obtain funds or credit facility
from Party A or other banks;

 

  (9) Party B or its security provider breaches other contracts concluded with
Party A or other banks (including but not limited to credit agreements, loan
agreements, and security agreements) or issues securities with characteristics
of debt;

 

  (10) The security provider of Party B breaches the security contracts
(including but not limited to guarantee contracts, mortgage contract, and pledge
contracts), events of default under the security contracts occur, or the
security contracts are ineffective, invalid, or rescinded; the collateral is
notably depreciated or lost, a dispute arises with regard to the ownership of
the collateral, or the collateral is sealed up, attached, frozen, deducted,
subject to lien, or auctioned;

 

  (11) Where any matter as described in Clauses 5.5 and 5.6 that shall be
notified of occurs, Party A believes such matter will affect the safety of its
creditor’s right.

 

  7.2 Where any event of default occurs, Party A has the right to:

 

  (1) Stop or terminate the issuance of any loan hereunder not issued;

 

  (2) Declare that the credit facility is immediately due and require Party B to
immediately repay the principals, interests, and expenses of such credit
facility. Penalty interest will be charged on the principals of all extended
credit facility at the penalty interest rate from the date when the event of
default occurs until Party B pays off all principals of the credit facility;

Expenses include but are not limited to attorney’s fees, litigation fees,
arbitration fees, traveling expenses, announcement fees, delivery fees,
execution expenses, transfer fees, and other expenses that Party A pays for
realization of its creditor’s right.



--------------------------------------------------------------------------------

  (3) Require Party B to provide Party A with new security acceptable to Party
A;

 

  (4) Adjust the amount, term and interest rate of the loan based on the risk of
loan, or change the payment method of loan into entrusted payment;

 

  (5) directly deduct amount from the account of Party B or its security
provider to repay all debts of Party B under this Contract and specific credit
facility contracts (including the debts for which Party A requires prepayment)
without consent of Party B in advance;

 

  (6) enforce any security interest, and to require the guarantor to perform its
guarantee obligations or to realize its creditor’s right through disposal of the
mortgage collateral and/or pledge collateral.

 

  (7) When the loan becomes due or due in advance, if Party B fails to repay the
loan as agreed, Party A is entitled to charge penalty interest at the interest
rate specified herein plus 50% over the loan principal from the date of overdue
payment based on the actual number of days of overdue payment. Where Party B
fails to use the loan for the purpose agreed herein, Party A is entitled to
charge penalty interest at the interest rate specified herein plus 100% over the
amount of loan used in such way from the date of violation of this contract.

A compound interest will be charged over the outstanding interest not paid on
time at the rate of penalty interest. When both overdue payment and unauthorized
use of loan fund occur, the penalty interest or compound interest, whichever is
more, shall be charged.

When the loan is not repaid for 90 days or less, the repayment order of the
principal and interest of the loan is as follows: (1) expenses; (2) interests
(including penalty interest and compound interests); (3) principal. When the
loan is not repaid for more than 90 days, the repayment order of the principal
and interest of the loan is as follows: (1) expenses; (2) principal;
(3) interests (including penalty interest and compound interests).

 

  (8) claim the right of subrogation against any debtor of Party B according to
laws or requests the court to revoke Party B’s waiver of its matured claims or
its acts of transfer of property for free or at unreasonably low prices. Party B
shall provide all necessary cooperation and assistance upon the request of Party
A. Any expense incurred therefrom by Party A shall be borne by Party B.

 

  (9) take other remedial measures provided by laws and regulations and agreed
in this Contract.



--------------------------------------------------------------------------------

8. Other Provisions

 

 



--------------------------------------------------------------------------------

9. Miscellaneous Provisions

 

  9.1 If the credit facility hereunder falls within the credit line contract,
the security in the credit line contract shall also apply herein.

 

  9.2 ☐ Both parties agree to notarize this contract with the effect of
execution.

After the notarization with the effect of execution, if Party B fails to perform
any obligation hereunder in whole or in part, Party A is entitled to apply for
an execution certificate from the original notary office, and then apply to the
competent people’s court (i.e., the people’s court at the place of the executed
party’s domicile or the executed party’s property) for execution by the original
notarial certificate and the execution certificate.

☐ This contract will not be notarized with the effect of execution.

 

  9.3 Applications for single credit facility, credit agreements, certificates
of indebtedness, credit facility certificates, other documents and information
affirmed by both Parties, and letters of commitment and statements that Party B
unilaterally issues to Party A, which are arising in relation to this Contract,
shall constitute an integral part of this Contract and shall have equal legal
force.

 

  9.4 Party B agrees and authorizes Party A to consult Party B’s enterprise
information and credit information with the basic database of financial credit
information and other credit information service agency established according to
law at the application stage and during the existing period of Party B’s credit
facility, for Party B’s application and subsequent management of credit
facility. Party B agrees and authorizes Party A to report Party B’s enterprise
information and credit information, including but not limited to the credit
facility information and the information having adverse effect on the
information owner, to the basic database of financial credit information and
other credit information service agency established according to law pursuant to
Regulations on the Administration of Credit Investigation Industry.



--------------------------------------------------------------------------------

  9.5 The check box will be selected by “✓”.

 

  9.6 Both parties shall resolve the dispute arising from performance of this
contract through negotiation. If negotiation fails, the provisions of subsection
     below shall apply:

 

  (1) To apply for arbitration to                 , and arbitrate the dispute
according to the arbitration rules of the commission applied at the time of
applying for the arbitration. The arbitration award is final and has binding
force upon both parties.

 

  (2) To file a lawsuit to the people’s court at the place of Party A.

 

  (3) To file a lawsuit to the people’s court of                 .

 

  9.7 This contract shall be governed by the laws of the People’s Republic of
China.

 

  9.8 This contract shall become effective when the parties sign (the authorized
persons shall sign or seal, and affix the common seals). If the loan hereunder
is not issued within three months after this contract becomes effective, Party A
is entitled to terminate this contract unilaterally.

 

  9.9 This contract is made in             counterparts. Party A will hold
             counterparts, and Party B and the registration authority will each
hold             .

Party B hereby declares that it fully understands the provisions of this
Contract (especially those in boldface), provisions of the security contract in
relation to this Contract, and other related documents, and have sought
independent legal advice for this purpose (when necessary).

Party A (seal):

Legal representative (principal) or entrusted agent (signature):

Execution date:

Party B (seal):

Legal representative or entrusted agent (signature):

Execution date:



--------------------------------------------------------------------------------

Exhibit 1:

Schedule of Repayment in Installments of Party B’s Loan Principal

 

Installment

  

Repayment Date

  

Repayment Amount (in words)

1       2       3       4       5       6       7       8       9       10      



--------------------------------------------------------------------------------

Exhibit 2:

Application for Entrusted Payment of Loan

            ,

According to the provisions of the Loan Agreement (Contract No.:             )
signed between us and you, we hereby apply for payment of the loan fund, and
irrevocably authorize you to pay the loan fund to the transaction counter-party
designated by us. The loan issuance account is:             , and the specific
payment subject and amount are as follows:

 

No.

   Payee      Amount      Account No.      Account-opening
bank      Payment
date      Purpose                                                              
                             

 

We will provide relevant business contract and other evidence relating to the
payment application according to the provisions of the above contract, and
warrant that such evidence is true, lawful and valid.

 

Applicant:

 

 

Seal: Signed by authorized signatory:

(reserved seal at the bank)

 

Date:

Customer manager (fill in his/her opinion):

President of the Branch or director of the team (fill in his/her opinion):

Note: all the blanks in the application, including application date, must be
filled in.